DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,7-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang to (US20200267597)

Regarding claims 1,13 Huang teaches method performed by a first User equipment (UE) in a wireless communication system, the method comprising:
receiving, from a base station (BS), information a first offset (abstract, the first device is configured with a second set of slot offsets by a network)
);( [0005] discloses The first device performs sidelink transmission, to a second device, on the sidelink resource) identifying whether a hybrid automatic repeat request acknowledgement (HARQ-ACK) information in response to the PSSCH is received through a physical sidelink feedback channel (PSFCH) from the second UE; ([0005] discloses The first device monitors and/or receives a sidelink hybrid automatic repeat request-acknowledgement (SL HARQ-ACK) feedback from the second device in a fourth slot. The SL HARQ-ACK feedback is associated with the sidelink transmission. [0105] For determining the resource of PSFCH containing HARQ feedback, support that the time gap between PSSCH) generating HARQ-ACK report information based on the identified result related to the HARQ-ACK information;([005] discloses The SL HARQ-ACK is set/derived/determined based on the received SL HARQ-ACK feedback),
and transmitting, to a base station (BS), the HARQ-ACK report information through a physical uplink control channel (PUCCH) in a second slot([005] discloses The first device derives, based on the fourth slot and a second slot offset value indicated by the second DCI, a third slot for transmitting a SL HARQ-ACK to the network. The second set of slot offsets comprises the second slot offset value. The SL HARQ-ACK is set/derived/determined based on the received SL HARQ-ACK feedback), wherein the second slot is determined based on the first slot and the first offset([005] discloses The first device derives, based on the fourth slot and a second slot offset value indicated by the second DCI, a third slot for transmitting a SL HARQ-ACK).

Regarding claim 10, Huang teaches method performed by a base station (BS) in a wireless communication system, the method comprising: transmitting, to a first user equipment (UE), information on a first offset; (abstract, the first device is configured with a second set of slot offsets by a network)
and receiving, from the first UE, hybrid automatic repeat request acknowledgement (HARQ-ACK) report information through a physical uplink control channel (PUCCH) in a second slot based on the information on the first offset, ([005] discloses The first device derives, based on the fourth slot and a second slot offset value indicated by the second DCI, a third slot for transmitting a SL HARQ-ACK to the network. The second set of slot offsets comprises the second slot offset value. The SL HARQ-ACK is set/derived/determined based on the received SL HARQ-ACK feedback), wherein the HARQ-ACK report information based on an identified result related to HARQ-ACK information is received through a physical sidelink feedback channel (PSFCH) from a second UE in the first slot, ;([005] discloses The SL HARQ-ACK is set/derived/determined based on the received SL HARQ-ACK feedback), and
 wherein the second slot is determined based on a first slot and the first offset, ([005] discloses The first device derives, based on the fourth slot and a second slot offset value indicated by the second DCI, a third slot for transmitting a SL HARQ-ACK).Regarding claims 2,11,14 Huang teaches wherein a value of the first offset is indicated by a higher layer signaling([005] Discloses a second slot offset value indicated by the second DCI).Regarding claims 3,12,15 Huang teaches wherein a value of the first offset is indicated by a sidelink grant included in downlink control information (DCI) ([005] Discloses a second slot offset value indicated by the second DCI).
Regarding claims 4,16 Huang teaches wherein the HARQ-ACK report information is generated as a non-acknowledgement (NACK) based on a determination that the HARQ-ACK information is not received from the second UE([0116] discloses The UE reports NACK value(s) for HARQ-ACK information bit(s) in a HARQ-ACK codebook that the UE transmits in a slot not indicated by a value of a PDSCH-to-HARQ_ feedback timing indicator field in a corresponding DCI format 1_0 or DCI format 1_1).Regarding claims 7, Huang teaches wherein the UE transmits the HARQ-ACK report information to the BS, based on a determination that a configured condition is met([0116] discloses The UE reports NACK value(s) for HARQ-ACK information bit(s) in a HARQ-ACK codebook that the UE transmits in a slot not indicated by a value of a PDSCH-to-HARQ_ feedback timing indicator field in a corresponding DCI format 1_0 or DCI format 1_1)Regarding claims 8, Huang teaches wherein the transmitting of the sidelink data through the PSSCH comprises: transmitting a first sidelink data in a third slot determined based on a fourth slot of receiving a sidelink grant and a second offset([0045] The UE shall determine the subframes and resource blocks for transmitting SCI format 1 as follows: [0046] SCI format 1 is transmitted in two physical resource blocks per slot in each subframe where the corresponding PSSCH is transmitted).Regarding claims 9, Huang teaches wherein the third slot is scheduled by the sidelink grant included in downlink control information (DCI) ([0049] If the UE receives in subframe n DCI format 5A with the CRC scrambled by the SL-SPS-V-RNTI, the UE shall consider the received DCI information as a valid sidelink semi-persistent activation or release only for the SPS configuration indicated by the SL SPS configuration index field. If the received DCI activates an SL SPS configuration, one transmission of PSCCH is in the PSCCH resource L.sub).

Allowable Subject Matter
Claims 5,6 ,17,18, 21,22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.